Exhibit 4.1 AMENDMENT TO CONVERTIBLE PROMISSORY NOTE This Amendment to Convertible Promissory Note (this “ Amendment ”) is made as of December 21, 2014 by and between Vision-Sciences, Inc., a Delaware corporation (the “ Borrower ”), and Lewis C. Pell (the “ Lender ”), and amends that certain Convertible Promissory Note dated September 19, 2012 (the “ Note ”) outstanding as of the date hereof between the Borrower and the Lender. All capitalized terms used but not otherwise defined herein shall have the meanings given such terms in the Note. BACKGROUND A.In connection with, and subject to, and as a condition of, and effective upon, the occurrence of the closing under that certain Merger Agreement dated as of the date hereof by and among the Borrower, Visor Merger Sub LLC and Uroplasty, Inc . (the “ Merger Agreement
